Citation Nr: 0501683	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  95-06 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by fatigue.

2.  Entitlement to service connection for disability 
manifested by chronic sleep loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from August 1990 to December 1992.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1994 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
issues presented were remanded by the Board in August 2002 in 
order to schedule the veteran for a videoconference hearing, 
and in May 2003 for further development.  In October 2004, 
the veteran withdrew his request for a Board hearing.

In a July 2004 rating decision, service connection was 
established for a dysthymic disorder with an evaluation of 10 
percent, effective December 4, 1992.  


FINDINGS OF FACT

1.  Signs and symptoms of sleep disturbance documented during 
the veteran's period of active duty service have been 
medically attributed to a dysthymic disorder, and service 
connection has been established for a dysthymic disorder, 
effective from December 4, 1992 (the day after the veteran's 
discharge from active duty service).  

2.  The veteran's signs and symptoms of fatigue have been 
medically attributed to the sleep disturbance which has been 
medically attributed to the dysthymic disorder.  


CONCLUSIONS OF LAW

1.  Disability manifested by fatigue (separate and apart from 
the service-connected dysthymic disorder) was not incurred in 
or aggravated by the veteran's active duty service.  U.S.C.A. 
§§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2004).

2.  Disability manifested by chronic sleep loss (separate and 
apart from the service-connected dysthymic disorder) was not 
incurred in or aggravated by the veteran's active duty 
service.  U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the June 2001, 
June 2003, and March 2004 letters have informed the appellant 
of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Moreover, the appellant 
was advised of the types of evidence VA would assist in 
obtaining as well as the appellant's own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the above-cited letters implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was advised 
to identify any source of evidence and that VA would assist 
him in requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
veteran must also furnish any pertinent evidence he himself 
may have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters. 

In this case, the RO's decision to deny the claim in 
September 1994 came before passage of the VCAA in late 2000.  
No notification could, therefore, have been given prior to 
the RO's decision.  It is arguable that the VCAA notice was 
not timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The Board finds, however, that any defect with 
respect to the timing of the VCAA notice in this case was 
harmless error for the reasons specified below.

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in the June 2003 RO letter 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on these claims have been accomplished 
and that adjudication of the claims, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The duty to notify has been satisfied, and the veteran has 
been given the opportunity to submit information and evidence 
in support of his claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records and 
VA medical records.  VA examinations have also been 
conducted.  38 C.F.R.§ 3.159(c)(4).  Under these 
circumstances of this particular case, no further action is 
necessary to assist the appellant with these issues.



Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service. 38 U.S.C.A. §§ 1110, 1131. That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2006, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
Consideration of a veteran's claim under this regulation does 
not preclude consideration of entitlement to service 
connection on a direct basis.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b).  Compensation availability has recently 
been expanded to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001).

Service medical records clearly document signs and symptoms 
of sleep disturbance and fatigue.  The record also shows that 
these problems have continued since service.  As noted in the 
May 2003 remand, the initial medical examination did not 
result in a clear opinion as to the nature of these symptoms.  
The Board therefore sought additional development of the 
medical evidence since the Board is not competent to address 
medical questions and must rely on opinions by medical 
professionals.  See generally Espiritu v. Derwinski, 2 
Vet.App. 492 (1992). 

Additional VA examinations were conducted in June 2004.  The 
examiner who conducted a chronic fatigue examination 
determined that the criteria for a diagnosis of chronic 
fatigue syndrome had not been met.  This finding was arrived 
at after review of the claims file and examination of the 
veteran.  The examination report is detailed and addresses 
the various elements of chronic fatigue syndrome.  The Board 
finds this examination report to be persuasive.  This 
examiner also found that the veteran suffered from insomnia 
with residual fatigue and referred the veteran for 
psychiatric examination.  

On psychiatric examination, the examiner also reviewed the 
claims file, interviewed the veteran, and examined the 
veteran.  The psychiatric examiner entered an Axis I 
diagnosis of dysthymic disorder.  The examiner noted that the 
veteran had symptoms of chronic depression and insomnia.  The 
examiner further commented that this could be the maturation 
and outgrowth of what seemingly was a problem of sleep 
disturbance in service.  

As noted in the introduction, based on the June 2004 VA 
examinations, the RO granted service connection for dysthymic 
disorder and assigned an effective date of December 4, 1992.  
A review of the July 2004 rating decision shows that the RO 
viewed the June 2004 VA reports and opinions as evidence to 
support a finding that the problems with sleep disturbance 
and fatigue noted during service were manifestations of a 
dysthymic disorder.  After reviewing the totality of the 
evidence, the Board agrees. 

Medically trained professionals have reviewed the claims file 
and examined the veteran.  It appears to be the psychiatric 
examiner's opinion that the sleep problems and fatigue noted 
during service were essentially early manifestations of what 
has now been diagnosed as dysthymic disorder.  The chronic 
fatigue examiner's report is consistent with this opinion.  
Moreover, this examiner concluded that there was no basis for 
a medical diagnosis of chronic fatigue syndrome.  In sum, the 
veteran's sleep problems and fatigue have been medically 
attributed to a known clinical diagnosis of dysthymic 
disorder, and the dysthymic disorder has been medically 
attributed to service.  The RO has acknowledged these medical 
findings by granting service connection for dysthymic 
disorder.  Further, by assigning an effective date of 
December 4, 1992, the RO has also recognized that the sleep 
problems and fatigue upon which the veteran based his claims 
are really manifestations of the dysthymic disorder.  In 
other words, the grant of service connection by the RO for 
what has now been diagnosed as a dysthymic disorder is, to a 
large extent, a favorable determination on what the veteran 
has been claiming all along. 

However, the clear preponderance of the medical evidence is 
against a finding that the veteran suffers from chronic 
disability (separate from dysthymic disorder) which is 
manifested by sleep loss and/or fatigue.  It is clear that 
the medical examiners have attributed the sleep disturbances 
and fatigue to the psychiatric disorder (which has now been 
service-connected).  There is no basis for finding that such 
symptoms are due to any other diagnosed disorder or to any 
undiagnosed illness. 


ORDER

Entitlement to service connection for disabilities manifested 
by fatigue and/or chronic sleep loss (separate and apart from 
the already service-connected dysthymic disorder) is not 
warranted.  The appeal is denied. 



	                  
_________________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


